DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62928317, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding the disclosure as originally filed on 30 October 2019 in application 62928317, this disclosure includes: (a) three (3) documents totaling 8 pages, including several drawings, and (b) claims 1-2.

Claim 1 recites, inter alia: 
forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions, including a computed health status change determined according to the respective temporal sequence of health assessments.
There is no enabling support in the parent application that would support Applicant’s claim for priority.
Claims 2-8, through dependency, also lacks adequate support for priority.
Claims 9-20 recite similar limitations, namely forming a feature vector in the manner claimed, and would also lack adequate support for priority.

Accordingly, claims 1-20 are not entitled to the benefit of the prior application

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
matching patients to clinicians, performed at a computing device having one or more processors and memory storing one or more programs configured for execution by the one or more processors: 
receiving, over a network, a health assessment from a user, including a plurality of clinician selection characteristics and a plurality of health status conditions; 
retrieving a trained model, the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician; 
forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions, including a computed health status change determined according to the respective temporal sequence of health assessments; 
applying the trained model to the feature vector to generate a list of candidate treating clinicians who have optimally treated patients whose clinician selection characteristics and determined health characteristics correlate with the health assessment from the user; and 
providing, over the network, the generated list of candidate treating clinicians to the user for selection.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:

Regarding the step of generating a health assessment, including clinical selection characteristics and health status conditions by a user, this step has been explicitly recited as being provided by a user, i.e. a human being generating health assessment, which at its broadest reasonable interpretation includes nothing more than clinician selection of characteristics and health status conditions.
This step may be properly considered to be a form of commercial or legal interaction, such as a health care provider or referral agency generating patient data. This step may also be properly considered to be managing personal behavior or relationships or interactions between people, such as a person, e.g. a scheduler, generating data for another person, e.g. a patient.
Similar rationale applies to the step of patents providing temporal sequence of health assessment when being treated by a clinician, i.e. this may properly be considered a form of commercial or legal interaction, and managing personal behavior or relationships or interactions between people.
Regarding the step of forming a feature vector comprising the recited data (it is noted that the “computed health status change” does not require any computer hardware or any specific step to generate the health status change, the computer in the preamble may be used to store the result of this computing, but the computing step itself has not been positively recited as being performed by computer), this step may be properly considered to be a form of commercial or legal interaction, such as a health care provider documenting patient data in accordance with prevailing law. This step may also properly be considered managing personal behavior or 
It is noted that the step merely recites a desired result to be achieved, i.e. a feature vector comprising some particular data structure, without specifically reciting what steps are performed to achieve the desired resultant data structure.
Regarding the step of generating a list of candidates, similar rationale applies, as it may be properly considered a form of legal or commercial interaction between a health care provider and a patient, or managing personal relationships between a health care scheduler and a patient. Similarly, this step merely recited a desired result, i.e. a list of candidates, without specifically reciting what steps are performed to achieve the desired result.
It is further noted that even if the activity merely encompasses a single person (i.e., the patient is not actively participating in the steps), the activity is still properly encompassed by the sub-grouping of  “certain methods of organizing human activity”. MPEP 2106.04(a)(2)(II)
Furthermore, the steps of a user generating a health assessment, compiling data from a patient during treatment, forming a feature vector, and generating a list of candidates coves the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic computer recited with a high level of generality to perform generic computer functions, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic processor, forming a feature vector based on data and using the vector generate a list of candidates may be performed by a person either mentally, or with pen and paper.

Finally, regarding a feature vector, Applicant has failed to define what this limitation would include and/or exclude, and the broadest most reasonable interpretation would properly include a mere listing/arrangement of data, as below.
 Ornstein (5444796) teaches that a feature vector is l-dimensional, and can include samples of any positive integer l. Simpleton embodiments of an l-dimensional feature vector, such as when l = 1, 2, or 3, i.e. a listing of data, may be practically performed in the mind of a user, either mentally or with pen and paper.
Similarly, generating a list of candidates from a simpleton feature vector can be performed by a user by looking at the data and thinking about the results.
Furthermore, generating candidates from a list of data may properly fall under the grouping of “Mathematical concepts” because the claim merely recites an intended result without reciting any specific step for generating the result, and many mathematical models may be applied to generate such results.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-8 further limiting the data used to construct the feature vector, and filtering data for use with the mathematical model to provide an output of candidates, reciting limitations further defining the abstract concept, which may be certain methods of organizing human activity, mentally performed, and mathematical concepts, as discussed above and incorporated herein).
Step 2A Prong Two:

a computing device having one or more processors and memory storing one or more programs configured for execution by the one or more processors: 
receiving and providing, over a network;
retrieving a trained model, the model trained according to a plurality of patients;
applying the trained model to the feature vector.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 02 March 2020 discloses on page 4 paragraph 0022 different forms of processor and memory, including a smart phone, a tablet, a notebook computer, a desktop computer, a server computer, a system of server computers, or a wearable device such as a smart watch. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Regarding the network sending and receiving data, the Specification discloses networks of professional providers (page 1 paragraph 0004, for example) and computer networks (page 11 paragraph 0060) such as the Internet, WAN, LAN, MAN, and so on. 
In the interest of compact prosecution for Applicant, Examiner interprets this limitation to recite computer networks (although the application of a broader definition of provider network would further weigh against eligibility as this is a network of human being performing certain methods of organizing human activities, e.g. relaying information to other human beings). This 
Regarding the trained model, Examiner refers to Wikipedia (Mathematical model) which teaches that if mathematical modeling were done by a neural network or other machine learning, training such a model would involve the optimization of parameters (page 5 Training and Tuning). The claim recites “retrieving” a trained model, the model trained according to a plurality of patients.
The broadest most reasonable interpretation of this “trained” model would merely involve providing any model that would meet the structural and functional limitation of the recited “trained model” in the context of the claim. Indeed, the claim does not positively recite what specific steps or how the model was trained, only that the model was trained according to a plurality of patients. Instead, the claim merely recites a desired result: that the model was trained according to some unspecified data derived from a plurality of patients through some unrecited training technique.
Accordingly, Examiner submits that any mathematical model would meet this limitation because the claim does not require that the model possess any particular optimized parameters (according to Wikipedia’s definition of training of a model), and since Applicant does not even recite what parameters are optimized during the training.
Therefore, any model capable of being used to perform the claimed function would meet this limitation, and would be considered to possess the requisite optimized parameters if the model could perform the claimed functions.
Based on this interpretation, the retrieving a trained model amounts to nothing more than mere instructions to apply the exception by invoking computers as a tool to perform the abstract 
Similarly, the application of the trained model to a feature vector (a mere arrangement of data from above) merely recites an intended outcome or result, i.e. to generate a list of candidates. The claim does not recite what steps are performed by the trained model, or how the input data was used to provide the resulting candidates. Therefore, the application of the trained model to a mere arrangement of data to produce an intended result amounts to mere instructions to apply the exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Furthermore, the generic processor, computer network (e.g. Internet), and the use of a generic computer to retrieve and apply a trained model in a generic manner to a mere arrangement of data to achieve a desired output amounts to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Specifically, limiting the abstract concept to generic computers and network, and applying the computer generically to a mathematical model would not remedy the claim from being directed towards an abstract concept.
Finally, the retrieval and application of a trained model to generate a desired output merely adds insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g) 
Here, the purported claimed solution of matching patients to physicians (from the pre-amble) using a mathematical model has been appended with the use of a generic computer to retrieve and apply a “trained model” that is undistinguishable from models known in the art, in either form or function, but for some unrecited training steps and/or optimized parameters.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.

Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the retrieval and application of a trained model to generate a desired output, Shariff (20160302671) teaches that an object’s characteristics being presented to a machine in a feature vector is known, and using trained models to process this features vector is also well-understood, routine, and conventional in the art (page 6 paragraph 0046).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2 reciting applying the trained model with additional data; e.g., Shariff’s teaching of using a trained model to generate a desired about, as discussed above and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
The claim is not patent eligible.

Claim 9 recites:
A computer system for matching patients to clinicians, comprising: 
one or more processors; 
memory; and 
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: 
receiving, over a network, a health assessment from a user, including a plurality of clinician selection characteristics and a plurality of health status conditions; 
retrieving a trained model, the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician; 
forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions, including a computed health status change determined according to the respective temporal sequence of health assessments; 
applying the trained model to the feature vector to generate a list of candidate treating clinicians who have optimally treated patients whose clinician selection characteristics and determined health characteristics correlate with the health assessment from the user; and 
the generated list of candidate treating clinicians to the user for selection.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain Methods of Organizing Human Activity”, but for generically recited computer components at a high level of generality to perform generic computer functions.
Regarding the step of generating a health assessment, including clinical selection characteristics and health status conditions by a user, this step has been explicitly recited as being provided by a user, i.e. a human being generating health assessment, which at its broadest reasonable interpretation includes nothing more than clinician selection of characteristics and health status conditions.
This step may be properly considered to be a form of commercial or legal interaction, such as a health care provider or referral agency generating patient data. This step may also be properly considered to be managing personal behavior or relationships or interactions between people, such as a person, e.g. a scheduler, generating data for another person, e.g. a patient.
Similar rationale applies to the step of patents providing temporal sequence of health assessment when being treated by a clinician, i.e. this may properly be considered a form of commercial or legal interaction, and managing personal behavior or relationships or interactions between people.

It is noted that the step merely recites a desired result to be achieved, i.e. a feature vector comprising some particular data structure, without specifically reciting what steps are performed to achieve the desired resultant data structure.
Regarding the step of generating a list of candidates, similar rationale applies, as it may be properly considered a form of legal or commercial interaction between a health care provider and a patient, or managing personal relationships between a health care scheduler and a patient. Similarly, this step merely recited a desired result, i.e. a list of candidates, without specifically reciting what steps are performed to achieve the desired result.
It is further noted that even if the activity merely encompasses a single person (i.e., the patient is not actively participating in the steps), the activity is still properly encompassed by the sub-grouping of  “certain methods of organizing human activity”. MPEP 2106.04(a)(2)(II)
Furthermore, the steps of a user generating a health assessment, compiling data from a patient during treatment, forming a feature vector, and generating a list of candidates coves the performance of the limitation in the mind but for the recitation of generic computer components.

For example, but for the generic processor, forming a feature vector based on data and using the vector generate a list of candidates may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Finally, regarding a feature vector, Applicant has failed to define what this limitation would include and/or exclude, and the broadest most reasonable interpretation would properly include a mere listing/arrangement of data, as below.
 Ornstein teaches that a feature vector is l-dimensional, and can include samples of any positive integer l. Simpleton embodiments of an l-dimensional feature vector, such as when l = 1, 2, or 3, i.e. a listing of data, may be practically performed in the mind of a user, either mentally or with pen and paper.
Similarly, generating a list of candidates from a simpleton feature vector can be performed by a user by looking at the data and thinking about the results.
Furthermore, generating candidates from a list of data may properly fall under the grouping of “Mathematical concepts” because the claim merely recites an intended result without reciting any specific step for generating the result, and many mathematical models may be applied to generate such results.

Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
one or more processors; 
memory; and 
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: 
receiving and providing, over a network;
retrieving a trained model, the model trained according to a plurality of patients;
applying the trained model to the feature vector.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 02 March 2020 discloses on page 4 paragraph 0022 different forms of processor and memory, including a smart phone, a tablet, a notebook computer, a desktop computer, a server computer, a system of server computers, or a wearable device such as a smart 
Regarding the network sending and receiving data, the Specification discloses networks of professional providers (page 1 paragraph 0004, for example) and computer networks (page 11 paragraph 0060) such as the Internet, WAN, LAN, MAN, and so on. 
In the interest of compact prosecution for Applicant, Examiner interprets this limitation to recite computer networks (although the application of a broader definition of provider network would further weigh against eligibility as this is a network of human being performing certain methods of organizing human activities, e.g. relaying information to other human beings). This computer network amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Regarding the trained model, Examiner refers to Wikipedia which teaches that if mathematical modeling were done by a neural network or other machine learning, training such a model would involve the optimization of parameters (page 5 Training and Tuning). The claim recites “retrieving” a trained model, the model trained according to a plurality of patients.
The broadest most reasonable interpretation of this “trained” model would merely involve providing any model that would meet the structural and functional limitation of the recited “trained model” in the context of the claim. Indeed, the claim does not positively recite what specific steps or how the model was trained, only that the model was trained according to a plurality of patients. Instead, the claim merely recites a desired result: that the model was trained according to some unspecified data derived from a plurality of patients through some unrecited training technique.

Therefore, any model capable of being used to perform the claimed function would meet this limitation, and would be considered to possess the requisite optimized parameters if the model could perform the claimed functions.
Based on this interpretation, the retrieving a trained model amounts to nothing more than mere instructions to apply the exception by invoking computers as a tool to perform the abstract concept, and specifically because the training step was not recited, nor what data and what steps were used, or how the patients were even involved in the training. MPEP 2106.05(f)
Similarly, the application of the trained model to a feature vector (a mere arrangement of data from above) merely recites an intended outcome or result, i.e. to generate a list of candidates. The claim does not recite what steps are performed by the trained model, or how the input data was used to provide the resulting candidates. Therefore, the application of the trained model to a mere arrangement of data to produce an intended result amounts to mere instructions to apply the exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Furthermore, the generic processor, computer network (e.g. Internet), and the use of a generic computer to retrieve and apply a trained model in a generic manner to a mere arrangement of data to achieve a desired output amounts to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)

Finally, the retrieval and application of a trained model to generate a desired output merely adds insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g) 
Here, the purported claimed solution of matching patients to physicians (from the pre-amble) using a mathematical model has been appended with the use of a generic computer to retrieve and apply a “trained model” that is undistinguishable from models known in the art, in either form or function, but for some unrecited training steps and/or optimized parameters.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 10 further reciting applying the trained model based on additional data, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use, and adding insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, as discussed above and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: receiving and providing, over a network; retrieving a trained model, the model trained according to a plurality of patients; applying the trained model to the feature vector; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the retrieval and application of a trained model to generate a desired output, Shariff teaches that an object’s characteristics being presented to a machine in a feature vector is 
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 10 reciting applying the trained model with additional data; e.g., Shariff’s teaching of using a trained model to generate a desired about, as discussed above and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display, the one or more programs comprising instructions for: 
receiving, over a network, a health assessment from a user, including a plurality of clinician selection characteristics and a plurality of health status conditions; 
a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician; 
forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions, including a computed health status change determined according to the respective temporal sequence of health assessments; 
applying the trained model to the feature vector to generate a list of candidate treating clinicians who have optimally treated patients whose clinician selection characteristics and determined health characteristics correlate with the health assessment from the user; and 
providing, over the network, the generated list of candidate treating clinicians to the user for selection.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain Methods of Organizing Human Activity”, but for generically recited computer components at a high level of generality to perform generic computer functions.
Regarding the step of generating a health assessment, including clinical selection characteristics and health status conditions by a user, this step has been explicitly recited as being provided by a user, i.e. a human being generating health assessment, which at its broadest 
This step may be properly considered to be a form of commercial or legal interaction, such as a health care provider or referral agency generating patient data. This step may also be properly considered to be managing personal behavior or relationships or interactions between people, such as a person, e.g. a scheduler, generating data for another person, e.g. a patient.
Similar rationale applies to the step of patents providing temporal sequence of health assessment when being treated by a clinician, i.e. this may properly be considered a form of commercial or legal interaction, and managing personal behavior or relationships or interactions between people.
Regarding the step of forming a feature vector comprising the recited data (it is noted that the “computed health status change” does not require any computer hardware or any specific step to generate the health status change, the computer in the preamble may be used to store the result of this computing, but the computing step itself has not been positively recited as being performed by computer), this step may be properly considered to be a form of commercial or legal interaction, such as a health care provider documenting patient data in accordance with prevailing law. This step may also properly be considered managing personal behavior or relationships or interactions between people, i.e. a health care provider documenting and computing data for a patient.
It is noted that the step merely recites a desired result to be achieved, i.e. a feature vector comprising some particular data structure, without specifically reciting what steps are performed to achieve the desired resultant data structure.

It is further noted that even if the activity merely encompasses a single person (i.e., the patient is not actively participating in the steps), the activity is still properly encompassed by the sub-grouping of  “certain methods of organizing human activity”. MPEP 2106.04(a)(2)(II)
Furthermore, the steps of a user generating a health assessment, compiling data from a patient during treatment, forming a feature vector, and generating a list of candidates coves the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic computer recited with a high level of generality to perform generic computer functions, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic processor, forming a feature vector based on data and using the vector generate a list of candidates may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Finally, regarding a feature vector, Applicant has failed to define what this limitation would include and/or exclude, and the broadest most reasonable interpretation would properly include a mere listing/arrangement of data, as below.

Similarly, generating a list of candidates from a simpleton feature vector can be performed by a user by looking at the data and thinking about the results.
Furthermore, generating candidates from a list of data may properly fall under the grouping of “Mathematical concepts” because the claim merely recites an intended result without reciting any specific step for generating the result, and many mathematical models may be applied to generate such results.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16-20 further limiting the data used to construct the feature vector, and filtering data for use with the mathematical model to provide an output of candidates, reciting limitations further defining the abstract concept, which may be certain methods of organizing human activity, mentally performed, and mathematical concepts, as discussed above and incorporated herein).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display, the one or more programs comprising instructions for: 
receiving and providing, over a network;

applying the trained model to the feature vector.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 02 March 2020 discloses on page 4 paragraph 0022 different forms of processor and memory, including a smart phone, a tablet, a notebook computer, a desktop computer, a server computer, a system of server computers, or a wearable device such as a smart watch. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Regarding the network sending and receiving data, the Specification discloses networks of professional providers (page 1 paragraph 0004, for example) and computer networks (page 11 paragraph 0060) such as the Internet, WAN, LAN, MAN, and so on. 
In the interest of compact prosecution for Applicant, Examiner interprets this limitation to recite computer networks (although the application of a broader definition of provider network would further weigh against eligibility as this is a network of human being performing certain methods of organizing human activities, e.g. relaying information to other human beings). This computer network amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Regarding the trained model, Examiner refers to Wikipedia which teaches that if mathematical modeling were done by a neural network or other machine learning, training such a 
The broadest most reasonable interpretation of this “trained” model would merely involve providing any model that would meet the structural and functional limitation of the recited “trained model” in the context of the claim. Indeed, the claim does not positively recite what specific steps or how the model was trained, only that the model was trained according to a plurality of patients. Instead, the claim merely recites a desired result: that the model was trained according to some unspecified data derived from a plurality of patients through some unrecited training technique.
Accordingly, Examiner submits that any mathematical model would meet this limitation because the claim does not require that the model possess any particular optimized parameters (according to Wikipedia’s definition of training of a model), and since Applicant does not even recite what parameters are optimized during the training.
Therefore, any model capable of being used to perform the claimed function would meet this limitation, and would be considered to possess the requisite optimized parameters if the model could perform the claimed functions.
Based on this interpretation, the retrieving a trained model amounts to nothing more than mere instructions to apply the exception by invoking computers as a tool to perform the abstract concept, and specifically because the training step was not recited, nor what data and what steps were used, or how the patients were even involved in the training. MPEP 2106.05(f)
Similarly, the application of the trained model to a feature vector (a mere arrangement of data from above) merely recites an intended outcome or result, i.e. to generate a list of candidates. The claim does not recite what steps are performed by the trained model, or how the 
Furthermore, the generic processor, computer network (e.g. Internet), and the use of a generic computer to retrieve and apply a trained model in a generic manner to a mere arrangement of data to achieve a desired output amounts to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Specifically, limiting the abstract concept to generic computers and network, and applying the computer generically to a mathematical model would not remedy the claim from being directed towards an abstract concept.
Finally, the retrieval and application of a trained model to generate a desired output merely adds insignificant extra-solution activity to the abstract idea. MPEP 2106.05(g) 
Here, the purported claimed solution of matching patients to physicians (as gleaned from the pre-ambles of at least claims 1, 15, and Specification’s Background disclosing referring patients based on clinician data) using a mathematical model has been appended with the use of a generic computer to retrieve and apply a “trained model” that is undistinguishable from models known in the art, in either form or function, but for some unrecited training steps and/or optimized parameters.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 16 further reciting applying the trained model based on additional data, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display, the one or more programs comprising instructions for: receiving and providing, over a network; retrieving a trained model, the model trained according 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the retrieval and application of a trained model to generate a desired output, Shariff teaches that an object’s characteristics being presented to a machine in a feature vector is known, and using trained models to process this features vector is also well-understood, routine, and conventional in the art (page 6 paragraph 0046).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 16 reciting applying the trained model with additional data; e.g., Shariff’s teaching of using a trained model to generate a desired about, as discussed above and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (20090313043) in view of Kinsey (20140136266).

Claim 1: Schoenberg teaches:
A method (page 13 paragraph 0149 illustrating a method) of matching patients to clinicians (page 1 paragraph 0009 illustrating matching consumers with service providers, page 2 paragraph 0015 illustrating the consumer is a patient and the service provider is a physician [considered to be a form of “clinician”]), performed at a computing device having one or more processors and memory storing one or more programs configured for execution by the one or 
receiving, over a network (Figure 1 illustrating a network), a health assessment from a user (page 6 paragraph 0067 illustrating obtaining a health risk assessment by displaying a questionnaire to the patient/consumer [considered to be a form of “user”]), including a plurality of clinician selection characteristics (page 6 paragraph 0067 illustrating asking the patient/consumer about the provider and type of provider) and a plurality of health status conditions (page 6 paragraph 0067 illustrating assessing the patient/consumer’s specific medical conditions); 
retrieving a trained model (page 6 paragraph 0067 illustrating a rules engine [considered to be a form of “trained model”] used to solicit information from the patient/consumer to determine the medical conditions), the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician  (page 7 paragraph 0081 illustrating updating the rules engine with clinical insights captured during patient/consumer engagement with the system, including provider notes as the physician treats the patient/consumer); 
forming the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions (page 6 paragraph 0067 illustrating determining the provider and type of provider, as well as specific medical conditions for the patient/consumer), including a computed health status change determined according to the respective temporal sequence of health assessments (page 10 paragraph 0112 illustrating tracking activities that yield favorable health outcomes); 

providing, over the network (Figure 1 illustrating a network), the generated list of candidate treating clinicians to the user for selection (page 5 paragraph 0050 illustrating a list of providers identified based on the search criteria).
Schoenberg further teaches using operating a consumer advisor using a rule-driven engine that draws from both consumer intake data and programmed clinical knowledge (page 8 paragraph 0086, Figure 6, page 9 paragraph 0095 illustrating the consumer advisor being implemented as a software module within the server, page 9 paragraph 0096 illustrating databases storing rules used by the consumer advisor to interact with the patient/consumer to solicit data regarding the patient/consumer’s preferences and medical conditions).
Schoenberg does not teach:
a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics.
Kinsey teaches:
a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics (page 12 paragraph 0216 illustrating viewing attributes for consumers and merchants as vectors [considered to be a form of “feature vector”], and determining a similarity between relevant attributes, e.g. a “match” between a merchant’s rating 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 2: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:
one or more user preferences that specify clinician selection characteristics for treating clinicians (Figure 5B illustrating criteria selected by the patient/consumer to select physicians);
applying the trained model includes using the specified clinician selection characteristics for treating clinicians to generate the list of candidate treating clinicians (page 8 paragraph 0089 illustrating the consumer advisor suggesting the type of providers most appropriate to discuss topics with the patient/consumer).
Schoenberg does not teach:
the feature vector further includes one or more user preferences that specify clinician selection characteristics for treating clinicians.
Kinsey teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 3: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches displaying a list of providers and their associated rating (Figure 5C label 252).
Schoenberg does not teach:
further comprising: 
receiving user specification of one or more user preferences for clinician selection characteristics for treating clinicians; and 
filtering the generated list of candidate treating clinicians according to the user preferences for clinician selection characteristics for treating clinicians.
Kinsey teaches:

filtering the generated list of candidate treating clinicians according to the user preferences for clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating matching merchant/doctors whose ratings match the desired rating of the consumer/patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the desired rating filtering of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the quality of matches recommended by referring only doctors that have ratings that fit the patient’s quality criteria (Kinsey; page 12 paragraph 0216).

Claim 4: Schoenberg in view of Kinsey teach:
The method of claim 3, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein a first user preference for clinician selection characteristics for treating clinicians is a gender identifier (Figure 5B label 240b illustrating the patient’s preference for female doctors); and 
filtering the generated list of candidate treating clinicians includes comparing the gender identifier to gender identifiers of candidate treating clinicians included in the generated list (Figure 5C illustrating displaying only female doctors, e.g. Maria, Juanita, Jane).


The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising: 
receiving user specification of a user location (Figure 5B label 242a illustrating the user’s Zip code); and 
filtering the generated list of candidate treating clinicians by comparing the user location to locations of candidate treating clinicians on the generated list (Figure 5C You Searched For illustrating filter doctors within 20 miles of 02130).

Claim 8: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising: 
receiving a scheduling preference of the user (page 5 paragraph 0052 illustrating the user initializing a standby engagement [considered to be a form of “scheduling preference”]); 
comparing the scheduling preference of the user to availability of candidate treating clinicians on the generated list (page 5 paragraph 0052 illustrating a provider selected from a type of provider who is off-line); and 
updating the list of candidate treating clinicians to exclude treating clinicians who do not have at least some availability that matches with the scheduling preference of the user (page 5 paragraph 0052 illustrating excluding off-line providers from the list provided to the user).


A computer system (page 13 paragraph 0149-0150 illustrating a computer system) for matching patients to clinicians (page 1 paragraph 0009 illustrating matching consumers with service providers, page 2 paragraph 0015 illustrating the consumer is a patient and the service provider is a physician [considered to be a form of “clinician”]), comprising: 
one or more processors (page 13 paragraph 0149-0150 illustrating a processor); 
memory (page 13 paragraph 0149-0150 illustrating a processor with associated memory); and 
one or more programs stored in the memory and configured for execution by the one or more processors  (page 13 paragraph 0149-0150 illustrating a processor and associated software storage), the one or more programs comprising instructions for: 
receiving, over a network (Figure 1 illustrating a network), a health assessment from a user (page 6 paragraph 0067 illustrating obtaining a health risk assessment by displaying a questionnaire to the patient/consumer [considered to be a form of “user”]), including a plurality of clinician selection characteristics (page 6 paragraph 0067 illustrating asking the patient/consumer about the provider and type of provider) and a plurality of health status conditions (page 6 paragraph 0067 illustrating assessing the patient/consumer’s specific medical conditions); 
retrieving a trained model (page 6 paragraph 0067 illustrating a rules engine [considered to be a form of “trained model”] used to solicit information from the patient/consumer to determine the medical conditions), the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician (page 7 paragraph 0081 illustrating updating the rules 
forming the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions (page 6 paragraph 0067 illustrating determining the provider and type of provider, as well as specific medical conditions for the patient/consumer), including a computed health status change determined according to the respective temporal sequence of health assessments (page 10 paragraph 0112 illustrating tracking activities that yield favorable health outcomes); 
applying the trained model to the feature vector to generate a list of candidate treating clinicians who have optimally treated patients whose clinician selection characteristics and determined health characteristics correlate with the health assessment from the user (page 6 paragraph 0057 illustrating providers that fit criteria selected by the patient/consumer, page 3 paragraph 0030 illustrating identifying service providers who can communicate about the potential medical condition of the patient/consumer); and 
providing, over the network (Figure 1 illustrating a network), the generated list of candidate treating clinicians to the user for selection (page 5 paragraph 0050 illustrating a list of providers identified based on the search criteria).
Schoenberg further teaches using operating a consumer advisor using a rule-driven engine that draws from both consumer intake data and programmed clinical knowledge (page 8 paragraph 0086, Figure 6, page 9 paragraph 0095 illustrating the consumer advisor being implemented as a software module within the server, page 9 paragraph 0096 illustrating databases storing rules used by the consumer advisor to interact with the patient/consumer to solicit data regarding the patient/consumer’s preferences and medical conditions).

a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics.
Kinsey teaches:
a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics (page 12 paragraph 0216 illustrating viewing attributes for consumers and merchants as vectors [considered to be a form of “feature vector”], and determining a similarity between relevant attributes, e.g. a “match” between a merchant’s rating and a consumer’s desired rating, based on a cosine angle between vectors, page 11 paragraph 0210 illustrating that a merchant can include a medical professional, which would render a consumer who sees a medical professional as a patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 10: Schoenberg in view of Kinsey teach:
The computer system of claim 9, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein: 
one or more user preferences that specify clinician selection characteristics for treating clinicians (Figure 5B illustrating criteria selected by the patient/consumer to select physicians);

Schoenberg does not teach:
the feature vector further includes one or more user preferences that specify clinician selection characteristics for treating clinicians.
Kinsey teaches:
the feature vector further includes one or more user preferences that specify clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating an attribute vector comprising consumer preference, e.g. consumer/patient’s desire to seek out merchant/doctor with a specific rating).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 11: Schoenberg in view of Kinsey teach:
The computer system of claim 9, as discussed above and incorporated herein.
Schoenberg further teaches displaying a list of providers and their associated rating (Figure 5C label 252).
Schoenberg does not teach:

receiving user specification of one or more user preferences for clinician selection characteristics for treating clinicians; and 
filtering the generated list of candidate treating clinicians according to the user preferences for clinician selection characteristics for treating clinicians.
Kinsey teaches:
receiving user specification of one or more user preferences for clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating the consumer/patient’s desired rating when seeking out a merchant/doctor); and 
filtering the generated list of candidate treating clinicians according to the user preferences for clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating matching merchant/doctors whose ratings match the desired rating of the consumer/patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the desired rating filtering of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the quality of matches recommended by referring only doctors that have ratings that fit the patient’s quality criteria (Kinsey; page 12 paragraph 0216).

Claim 13: Schoenberg in view of Kinsey teach:
The computer system of claim 9, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising: 

filtering the generated list of candidate treating clinicians by comparing the user location to locations of candidate treating clinicians on the generated list (Figure 5C You Searched For illustrating filter doctors within 20 miles of 02130).

Claim 14: Schoenberg in view of Kinsey teach:
The computer system of claim 9, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising: 
receiving a scheduling preference of the user (page 5 paragraph 0052 illustrating the user initializing a standby engagement [considered to be a form of “scheduling preference”]); 
comparing the scheduling preference of the user to availability of candidate treating clinicians on the generated list (page 5 paragraph 0052 illustrating a provider selected from a type of provider who is off-line); and 
updating the list of candidate treating clinicians to exclude treating clinicians who do not have at least some availability that matches with the scheduling preference of the user (page 5 paragraph 0052 illustrating excluding off-line providers from the list provided to the user).

Claim 15: Schoenberg teaches:
A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory (page 13 
receiving, over a network (Figure 1 illustrating a network), a health assessment from a user (page 6 paragraph 0067 illustrating obtaining a health risk assessment by displaying a questionnaire to the patient/consumer [considered to be a form of “user”]), including a plurality of clinician selection characteristics (page 6 paragraph 0067 illustrating asking the patient/consumer about the provider and type of provider) and a plurality of health status conditions (page 6 paragraph 0067 illustrating assessing the patient/consumer’s specific medical conditions); 
retrieving a trained model (page 6 paragraph 0067 illustrating a rules engine [considered to be a form of “trained model”] used to solicit information from the patient/consumer to determine the medical conditions), the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician (page 7 paragraph 0081 illustrating updating the rules engine with clinical insights captured during patient/consumer engagement with the system, including provider notes as the physician treats the patient/consumer); 
forming the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions (page 6 paragraph 0067 illustrating determining the provider and type of provider, as well as specific medical conditions for the patient/consumer), including a computed health status change determined according to the respective temporal sequence of health assessments (page 10 paragraph 0112 illustrating tracking activities that yield favorable health outcomes); 

providing, over the network (Figure 1 illustrating a network), the generated list of candidate treating clinicians to the user for selection (page 5 paragraph 0050 illustrating a list of providers identified based on the search criteria).
Schoenberg further teaches using operating a consumer advisor using a rule-driven engine that draws from both consumer intake data and programmed clinical knowledge (page 8 paragraph 0086, Figure 6, page 9 paragraph 0095 illustrating the consumer advisor being implemented as a software module within the server, page 9 paragraph 0096 illustrating databases storing rules used by the consumer advisor to interact with the patient/consumer to solicit data regarding the patient/consumer’s preferences and medical conditions).
Schoenberg does not teach:
a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions.
Kinsey teaches:
a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions (page 12 paragraph 0216 illustrating viewing attributes for consumers and merchants as vectors [considered to be a form of “feature vector”], and determining a similarity between relevant 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 16: Schoenberg in view of Kinsey teach:
The non-transitory computer readable storage medium of claim 15, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein: 
one or more user preferences that specify clinician selection characteristics for treating clinicians (Figure 5B illustrating criteria selected by the patient/consumer to select physicians);
applying the trained model includes using the specified clinician selection characteristics for treating clinicians to generate the list of candidate treating clinicians (page 8 paragraph 0089 illustrating the consumer advisor suggesting the type of providers most appropriate to discuss topics with the patient/consumer).
Schoenberg does not teach:

Kinsey teaches:
 the feature vector further includes one or more user preferences that specify clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating an attribute vector comprising consumer preference, e.g. consumer/patient’s desire to seek out merchant/doctor with a specific rating).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 17: Schoenberg in view of Kinsey teach:
The non-transitory computer readable storage medium of claim 15, as discussed above and incorporated herein.
Schoenberg does not teach:
further comprising: 
receiving user specification of one or more user preferences for clinician selection characteristics for treating clinicians; and 
filtering the generated list of candidate treating clinicians according to the user preferences for clinician selection characteristics for treating clinicians.
Kinsey teaches:

filtering the generated list of candidate treating clinicians according to the user preferences for clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating matching merchant/doctors whose ratings match the desired rating of the consumer/patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the desired rating filtering of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the quality of matches recommended by referring only doctors that have ratings that fit the patient’s quality criteria (Kinsey; page 12 paragraph 0216).

Claim 19: Schoenberg in view of Kinsey teach:
The non-transitory computer readable storage medium of claim 15, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising: 
receiving user specification of a user location (Figure 5B label 242a illustrating the user’s Zip code); and 
filtering the generated list of candidate treating clinicians by comparing the user location to locations of candidate treating clinicians on the generated list (Figure 5C You Searched For illustrating filter doctors within 20 miles of 02130).

Claim 20: Schoenberg in view of Kinsey teach:
The non-transitory computer readable storage medium of claim 15, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising: 
receiving a scheduling preference of the user (page 5 paragraph 0052 illustrating the user initializing a standby engagement [considered to be a form of “scheduling preference”]); 
comparing the scheduling preference of the user to availability of candidate treating clinicians on the generated list (page 5 paragraph 0052 illustrating a provider selected from a type of provider who is off-line); and 
updating the list of candidate treating clinicians to exclude treating clinicians who do not have at least one availability that matches with the scheduling preference of the user (page 5 paragraph 0052 illustrating excluding off-line providers from the list provided to the user).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Kinsey as applied to claim 1 above, and further in view of Rau (20160022193).

Claim 5: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg in view of Kinsey do not teach:
wherein the feature vector further includes an identifier of urgency and/or an identifier of illness severity.

wherein the feature vector (page 14 paragraph 0176 illustrating mapping a feature vector to the subject’s mental state, page 14 paragraph 0174 illustrating the emotions used for feature classification) further includes an identifier of urgency (page 15 paragraph 0209 illustrating classifying the mental/physiological state into a low/medium/high-risk category, page 12 paragraph 0161 illustrating emergency protocols for high-risk) and/or an identifier of illness severity (page 12 paragraph 0162 illustrating stratification into severity levels).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the urgency and severity features of Rau within the physician referral system of Schoenberg and Kinsey to monitor and intervene when a patient is experiencing a mental health episode to bring emergency resources to bear and potentially save the patient’s life (Rau; page 1 paragraph 0003, page 14 paragraph 0176).

Claim(s) 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Kinsey as applied to claims 1, 9, 15 above, and further in view of Saigal (20120047105).

Claim 6: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches allowing the patient/consumer to select a plurality of preferences when selecting a provider (Figure 5A-B).
Schoenberg in view of Kinsey do not teach:
further comprising: 

Saigal teaches:
receiving user specification of a preferred health care approach (Abstract illustrating individual preferences known as “utilities” indicating a patient’s preference for certain treatments) and the feature vector includes both the preferred health care approach and suitability score for the preferred health care approach (page 19 paragraph 0235 illustrating creating a Solution Vector with a predictable value for each attribute level, page 19 paragraph 0236 illustrating calculating an expected value for each treatment option).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the vector calculation for each treatment, as in Saigal, within the physician referral system of Schoenberg and Kinsey with the motivation of helping the patient better evaluate the best medical treatment outcome given their personal preferences (Saigal; page 1 paragraph 0004).

Claim 12: Schoenberg in view of Kinsey teach:
The computer system of claim 9, as discussed above and incorporated herein.
Schoenberg further teaches allowing the patient/consumer to select a plurality of preferences when selecting a provider (Figure 5A-B).
Schoenberg in view of Kinsey do not teach:
further comprising: 

Saigal teaches:
receiving user specification of a preferred health care approach (Abstract illustrating individual preferences known as “utilities” indicating a patient’s preference for certain treatments) and the feature vector includes both the preferred health care approach and suitability score for the preferred health care approach (page 19 paragraph 0235 illustrating creating a Solution Vector with a predictable value for each attribute level, page 19 paragraph 0236 illustrating calculating an expected value for each treatment option).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the vector calculation for each treatment, as in Saigal, within the physician referral system of Schoenberg and Kinsey with the motivation of helping the patient better evaluate the best medical treatment outcome given their personal preferences (Saigal; page 1 paragraph 0004).

Claim 18: Schoenberg in view of Kinsey teach:
The non-transitory computer readable storage medium of claim 15, as discussed above and incorporated herein.
Schoenberg further teaches allowing the patient/consumer to select a plurality of preferences when selecting a provider (Figure 5A-B).
Schoenberg in view of Kinsey do not teach:
further comprising: 

Saigal teaches:
receiving user specification of a preferred health care approach (Abstract illustrating individual preferences known as “utilities” indicating a patient’s preference for certain treatments) and the feature vector includes both the preferred health care approach and suitability score for the preferred health care approach (page 19 paragraph 0235 illustrating creating a Solution Vector with a predictable value for each attribute level, page 19 paragraph 0236 illustrating calculating an expected value for each treatment option).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the vector calculation for each treatment, as in Saigal, within the physician referral system of Schoenberg and Kinsey with the motivation of helping the patient better evaluate the best medical treatment outcome given their personal preferences (Saigal; page 1 paragraph 0004).

Response to Arguments
In the Remarks filed on 05 January 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.
	On page 7 Applicant asserts support for the amendments to claims 1, 9, and 15 on  paragraph 50-53, 67, 68, 97, 98, Figures 1A-3D.


On page 8-9 Applicant argues that “clinician selection characteristics and determined health characteristics [that] correlate with the health assessment from the user”, and “treating clinicians who have optimally treated patients” would provide evidence against the claim being directed towards an abstract concept.
These steps are properly considered to be part of the abstract concept because, as discussed in the section above, they are directed towards certain methods of organizing human activity, mental process, and/or mathematical concepts.
Indeed, there is nothing in the claim, but for the recitation of generic computer limitations, that would prevent this type of data to be performed by a user, either mentally or with pen and paper, for example. Applicant has not come forward with how this data would not be appropriately processed by a person, or how this data is a technical improvement, as purported by Applicant’s reference to Enfish.

On page 9 Applicant argues that training a model according to patients, using temporal sequence of health assessments during treatment of patients by a physician, creating a feature vector from the recited data, and applying the trained model to the feature vector.
As discussed in the section above, the claims recite the trained model with a high level of generality because the specific steps of training the model have not been recited, nor does the claim recite what data parameters are optimized during training. From the language of a model 
The feature vector itself has been recited as a mere collection of data, as discussed in the section above and incorporated herein. Indeed, the feature vector has not been specifically limited to any particular data structure, such as the specific self-referential database structure of Enfish.
For these reasons, the application of a generically recited mathematical model to an unspecified data structure to generate an output, wherein the steps are typically performed by human to perform a task of referring patients to physicians for example, is directed towards an abstract concept.

On page 10 Applicant asserts several advantages of the claimed invention. Namely, using little information to determine likelihood of compatibility of referred patients to physicians, hindering development of strong patient-clinician relationships, poor patient retention, failure to provide health care to patients.
While all these improvement may be realized by certain embodiments of the claimed inventions, these improvements are directed towards the abstract concept, and they do not make specific improvements in technology, as in the database field of Enfish.
Because the claims relies on conventional computer functions and other conventional technology, neither the Specification nor Applicant’s Remarks provided necessary technical details that would be apparent to one of ordinary skill in the art regarding how the invention 
For example, there is no specific reciting how the model is trained to improve accuracy of a match between a physician and patient. Therefore, this improvement is a mere conclusory statement from Applicant with no sufficient details regarding how such improvement would be achieved in a technical manner.

On page 11 Applicant argues that the claims are performed on a computer that is not purchased off the shelf.
The Specification as originally filed on 02 March 2020 discloses on page 4 paragraph 0022 different forms of processor and memory, including a smart phone, a tablet, a notebook computer, a desktop computer, a server computer, a system of server computers, or a wearable device such as a smart watch.
There is no evidence that the claimed computer is nothing more than a generic computer recited with a high level of generality, but is instead is invoked as a tool to implement the abstract concept.
The steps argued by Applicant are nothing more than the abstract concept being performed by such generic computers in the manner discussed in the section above, and incorporated herein.

On page 11-12 Applicant argues Example 39 for training a neural network.

In the instant pending claims, the claims merely recite retrieving a “trained model”, wherein the model was trained using some unrecited steps with some data to optimize unspecific parameters. Such broad recitations do not provide specific details similar to Example 39.
Furthermore, the application of a generic mathematical model that would be otherwise indistinguishable from a static model to an arrangement of data merely invokes the computer as a tool to implement the abstract concept, for example, from the section above and incorporated herein.

On page 12 Applicant/Appellant argues that the claims recite a specific manner of implementing the abstract concept from a multitude of ways a computer system can implement the abstract concept.
Examiner disagrees. The recitation of generic computer components to an abstract concept merely is an attempt to generally link the abstract concept to a particular technological environment or field of use. There is no specificity in how Applicant’s claims would implement the abstract concept beyond a generic computer invoked with a high level of generality to implement the abstract concept.

On page 13-14 Applicant argues the claims have been characterized as generic computer functions without any evidence.

In this case the argued limitations of receiving, storing, and processing data merely invokes a generic computer, as is evidenced by the Specification as originally filed, and Applicant has not come forward with any evidence that these limitations are beyond a generic computer invoked with a high level of generality to implement the abstract concept.

On page 14 Applicant argues that no evidence of matching patients to clinicians being well-understood, routine, and conventional was presented.
Examiner submits that the process of matching patients to clinicians is part of the abstract concept, and is ultimately decided without any evidence or resolving any factual issues. Instead, it is sufficient for examiners to provide a reasoned rationale why the judicial exception is properly considered so. MPEP 2106.07(a)(III)
For this reason, no Berkheimer evidence is required to support this finding of the abstract concept.

On page 15-16 Applicant argues that the claims provide a specific improvement, as in McRo.
Examiner submits that the relevant details, such as how the mathematical model was trained, what parameters were optimized, what specific data structure is used other than broadly reciting a feature vector with broad data of unknown structure, how the model operates on the 
Unlike McRo, which recites a specific implementation of data to improve a technical solution, the claims merely recite an intended or desired results. For example, the claim recites a model that “trained” using patient data, but does not recite how that model was trained, as in Example 39. The claims further recites creating a feature vector using a myriad of data, but provides no recitation or arguments regarding how a feature vector is more than a mere arrangement of data in an unspecified structure, and that the recited data in any structure would properly be considered a “feature vector”.
Finally, the claim does not specifically recite how the model would be applied on the feature vector. Instead, the claim merely recites the intended result of outputting the candidates based on the inputted feature vector.
Examiner submits that this type of broadly recited limitations at a high level of generality without specific limitations directed towards any technical improvement would not provide significantly more than the abstract concept.

On page 16-17 Applicant argues that the applied art do not teach: “a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the plurality of health status conditions, including a computed health status change determined according to the respective temporal sequence of health assessments”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
From the section above, the broadest reasonable interpretation of a “feature vector” is a collection of data, without limitation to any specific format or structure, i.e. a mere arrangement or listing of data.
Regarding the clinician selection characteristics and health characteristics determined from health status conditions, Schoenberg teaches determining the provider and provider type and medical condition for the patient (page 6 paragraph 0067). Regarding the computed health status change based on temporal sequence of health assessments, Schoenberg teaches tracking activities that yield favorable health outcomes for the patient (page 10 paragraph 0112).
While Schoenberg does not explicitly teach a feature vector, all attribute data as recited are known from Schoenberg, which would meet the broad interpretation of a feature vector. Applicant has not come forth with any evidence describing what a feature vector is, or how a particular data structure from the prior art would not meet this limitation.
Nevertheless, Kinsey teaches using a feature vector to store attributes for medical professionals and patients (page 11 paragraph 0210) for use to match the professionals to the patients (page 12 paragraph 0216).
The combined teachings of the applied art suggest the claimed invention.

All of Applicant's arguments have been fully considered but they are not persuasive. 

Conclusion

EBADOLLAHI (20120109683) teaches using a features vector to calculate how successful the patient will be when treated by the physician based on how the physician previously treated other patients with the same condition (page 4 paragraph 004).

Roots (20190043606) teaches transforming raw patient data into a feature space for use with a plurality of machine learning models and provide a match to a physician based on patient data (Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626